Order entered June 18, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00253-CV

                             DOROTHEA LASTER, Appellant

                                              V.

                               SHARON THOMAS, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-10316

                                          ORDER
       We GRANT appellant’s June 15, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than June 22, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE